DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (10,794,835).
With respect to claim 1, Fan teaches an exterior aircraft light (300), comprising: a dome-shaped light transmissive cover (302); a light emission assembly, comprising: a light emission tower portion (304), having a cover-facing end (end of 304 facing 325) and an opposite aircraft-facing end (end of 304 facing away from 325) and having a hollow channel (column 4, lines 9-13), extending between the aircraft-facing end and the cover-facing end (column 4, lines 9-13 and Fig. 6A); a platform portion (325); and at least one light source (column 3, lines 61-66 and Fig. 6A) and at least one optical element (312), arranged on the platform portion (Fig. 6A); and an interface assembly (SRP sensor), extending through the hollow channel of the light emission tower portion (column 4, lines 9-13), wherein the interface assembly comprises: an elevated base (330), which is configured for mechanically supporting and electrically connecting an electric component (354, 358, and column 4, lines 9-13), the electric component being at least one of a data reception component, a data transmission component, and a data generation component (column 5, line 60-column 6, line 9); and at least one signal line, extending from the elevated base through the interface assembly (column 4, lines 9-13 and lines 34-58).  
As for claim 2, Fan teaches wherein the platform portion (325) is located at or close to the cover-facing end of the light emission tower portion (Fig. 6A).
As for claim 3, Fan teaches wherein the elevated base (330) comprises a planar surface, which is configured for mechanically supporting the electric component (Fig. 6A).  
As for claim 6, Fan teaches further comprising first and second connectors, protruding from an aircraft side of the exterior aircraft light and configured for electrically connecting the exterior aircraft light to an aircraft power supply and communication system, wherein the first connector is electrically coupled to the interface assembly in particular to the at least one signal line of the interface assembly, and wherein the second connector is electrically coupled to the light emission assembly (column 4, lines 9-58 and Figs. 1 and 6A).  
As for claim 8, Fan teaches wherein, when the exterior aircraft light is mounted to an aircraft, the dome-shaped light transmissive cover protrudes from an outer skin of the aircraft and defines an interior space of the exterior aircraft light between the outer skin of the aircraft and the dome-shaped light transmissive cover (Fig. 6A and column 3, lines 66-67).  
As for claim 9, Fan teaches wherein, when the exterior aircraft light is mounted to the aircraft, the light emission assembly extends up to a first distance from the outer skin of the aircraft into the interior space; and wherein the elevated base is located at a second distance, which is larger than the first distance, from the outer skin of the aircraft (Fig. 6A and column 3, lines 66-67).  
As for claim 10, Fan teaches wherein at least one opening is formed in the dome-shaped light transmissive cover, the at least one opening allowing a portion of the electric component, supported by the elevated base, to extend through the dome-shaped light transmissive cover (Fig. 6A). 
As for claim 12, Fan teaches wherein the exterior aircraft light is at least one of a position light, a red-flashing beacon light and a white strobe anti-collision light (column 3, lines 1-9).  
As for claim 13, Fan teaches an electric component, arranged on and supported by the elevated base (330), wherein the electric component is at least one of a data reception component, a data transmission component, and a data generation component (354, 358, and column 4, lines 9-13).  
As for claim 14, Fan teaches wherein the electric component is at least one of an antenna, a camera, and a sensor (354, 358, and column 4, lines 9-13).  
As for claim 15, Fan teaches wherein the exterior aircraft light (300) is in particular mounted to a fuselage (Fig. 6A and column 3, lines 66-67) or to a wing of the aircraft.  
As for claim 16, Fan teaches wherein the light is mounted to an upper side or a lower side of the fuselage (Fig. 6A and column 3, lines 66-67).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Rutter (5,446,277).
With respect to claims 4-5, Fan teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the elevated base comprises at least one electric contact, which is configured for electrically connecting with a corresponding electric contact provided at the electric component (claim 4); wherein the interface assembly comprises at least one mechanical fastener, which is configured for fixing the electric component to the interface assembly (claim 5).  
As for claim 4, Rutter also drawn to exterior aircraft lights, wherein the elevated base (31) comprises at least one electric contact (Fig. 3), which is configured for electrically connecting with a corresponding electric contact provided at the electric component (17 and/or 19).  
As for claim 5, wherein the interface assembly comprises at least one mechanical fastener (Figs. 1 and 3), which is configured for fixing the electric component (17 and/or 19) to the interface assembly (17, 19, 51, and 53).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the electrical contact and the mechanical fasteners of Rutter in the exterior aircraft light of Fan, in order to provide accurate electrical and mechanical connections (see: column 4, line 46-column 5, line 2 of Rutter).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Beard (10,156,627).
With respect to claim17, Fan teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the light is mounted to an upper side or a lower side of the wing of the aircraft (claim 17).
As for claim 17, Beard also drawn to aircrafts, teaches wherein the light (146) is mounted to an upper side or a lower side of the wing of the aircraft (Fig. 7A).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the mounting location of Beard in place of or along with the mounting location Fan, since Beard teaches these are known mounting locations (Fig. 7A).

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 7, the prior art does not teach or suggest wherein the first connector is arranged in a central portion of the light emission assembly and wherein the second connector is offset from the central portion of the light emission assembly; along with the other limiting elements of claims 1, 6, and 7.
As for claim 11, the prior art does not teach or suggest comprising a gasket, which is configured for sealing an interface between the dome-shaped light transmissive cover and the portion of the electric component extending through the opening; along with the other limiting elements of claims 1, 10, and 11

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        12/15/2022